DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on December 21, 2020.
Claims 14 and 15 have been canceled.
Claims 1-13 and 16-20 are pending.
Claims 1-13 and 16-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 are directed to a method, claims 7-12 are directed to a device and claims 13 and 16-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims recite distributing copyright earnings. Specifically, the claims recite “detecting, by a … network, activities on the plurality of service …; in response to detecting that a copyright-related transfer event for a target work occurs, determining a copyright earning amount generated by the copyright-related transfer event; determining a publisher share amount and a user share amount according to a pre-agreed copyright earning sharing rule and the copyright earning amount; determining the publisher share amount of virtual resources as a virtual resource increment corresponding to a publishing node and publishing the virtual resource increment corresponding to the publishing …, the publishing … being a service node publishing the target work; and determining the user share amount of virtual resources as a virtual resource increment corresponding to the target work and publishing the virtual resource increment corresponding to the target work to the …, wherein virtual resources corresponding to the target work are used to distribute copyright earnings to a service … using the target work.”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a device, system, blockchain network and service node merely use(s) a computer as a tool to perform an abstract idea. Specifically, the device, system, blockchain network and service node perform(s) the steps or functions of “detecting, by a node in the blockchain network, activities on the plurality of service nodes; in response to detecting that a copyright-related transfer event for a target work occurs, determining a copyright earning amount generated by the copyright-related transfer event; determining a publisher share amount and a user share amount according to a pre-agreed copyright earning sharing rule and the copyright earning amount; determining the publisher share amount of virtual resources as a virtual resource increment corresponding to a publishing node and publishing the virtual resource increment corresponding to the publishing node to a blockchain, the publishing node being a service node publishing the target work; and determining the user share amount of virtual resources as a virtual resource increment corresponding to the target work and publishing the virtual resource increment corresponding to the target work to the blockchain, wherein virtual resources corresponding to the target work are used to distribute copyright 23 earnings to a service node using the target work.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a device, system, blockchain network and service node to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of distributing copyright earnings. As discussed above, taking the claim elements separately, the device, system, blockchain network and service node perform(s) the steps or functions of “detecting, by a node in the blockchain network, activities on the plurality of service nodes; in response to detecting that a copyright-related transfer event for a target work occurs, determining a copyright earning amount generated by the copyright-related transfer event; determining a publisher share amount and a user share amount according to a pre-agreed copyright earning sharing rule and the copyright earning amount; determining the publisher share amount of virtual resources as a virtual resource increment corresponding to a publishing node and publishing the virtual resource increment corresponding to the publishing node to a blockchain, the publishing node being a service node publishing the target work; and determining the user share amount of virtual resources as a virtual resource increment corresponding to the target work and publishing the virtual resource increment corresponding to the target work to the blockchain, wherein virtual resources corresponding to the target work are used to distribute copyright 23 earnings to a service node using the target work.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of distributing copyright earnings. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6, 8-12 and 16-20 further describe the abstract idea of distributing copyright earnings.
Claims 2, 8 and 16 recite: a publisher share proportion and a user share proportion; wherein determining the publisher share amount and the user share amount according to a pre-agreed copyright earning sharing rule and the copyright earning amount specifically comprises: respectively multiplying the publisher share proportion and the user share proportion by the copyright earning amount to obtain the publisher share amount and the user share amount.
Claims 3, 9 and 17 recite: multiplying the manager share proportion by the copyright earning amount to obtain a manager share amount; determining the manager share amount of virtual resources as a virtual resource increment corresponding to the management node and publishing the virtual resource increment corresponding to the management node to the blockchain.
Claims 4, 10 and 18 recite: in response to detecting that a target node performs a work use operation on the target work, determining at least a portion of virtual resources corresponding to the target work as a virtual resource increment corresponding to the target node and publishing the virtual resource increment corresponding to the target node to the blockchain; and determining the at least a portion of virtual resources as a virtual resource decrement corresponding to the target work and publishing the virtual resource decrement corresponding to the target work to the blockchain.
Claims 5, 11 and 19 recite: wherein before publishing the virtual resource increment corresponding to the target node to the blockchain, the method further comprises: determining that the work use operation satisfies a restriction condition pre-specified by a user corresponding to the publishing node.
Claims 6, 12 and 20 recite: The method according to claim 4, wherein publishing the virtual resource increment corresponding to the target node to the blockchain specifically comprises: publishing the virtual resource increment corresponding to the target node to the blockchain according to a publishing rule pre-specified by a user corresponding to the publishing node.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a detection module configured to detect activities in claim 7
a determination module configured to in claim 7
a publishing module configured to in claim 7
As noted above, the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “detection module”, “determination module” and “publishing module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the functions can be performed by either software or hardware or the combination of hardware and software, and equivalents thereof and the words themselves do not imply obvious structure. For example, the modules, originally-filed specification discloses [00109], “The method embodiment described above is only exemplary, in which the modules described as discrete components may or may not be physically separated, and the functions of each module may be realized in the same or different software and/or hardware when the technical solution provided by an embodiment of the present application is implemented.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following claim limitations:
a detection module configured to detect activities in claim 7
a determination module configured to in claim 7
a publishing module configured to in claim 7
Invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 7, 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BO EON KIM (WO 2019/240406 A1 (PCT/KR2019/006475 FILED ON 30-May-2019), “KIM”) in view of Rae et al. (US 20170116693 A1, “Rae”).

Regarding claims 1, 7 and 13: KIM discloses: A method of distributing copyright earnings in a blockchain network, wherein the blockchain network comprises a plurality of service nodes, that use virtual resources as a transfer medium to perform copyright- related transfers, the method comprising (see abstract, [0004], [0038] and [0040]-[0043] and Fig. 1):
detecting, by a node in the blockchain network, activities on the plurality of service nodes (KIM [page 6, para 8], “receive a transaction request for the corresponding work from a user device.”; [page 3, para 1], “The present invention relates to a copyright management system based on blockchain. More specifically, in the present invention, when a purchase history is generated for a copyrighted work based on a blockchain, the transaction fee information is included in a transaction within the block and distributed to multiple nodes, thereby paying the copyright fee corresponding to the purchase history. It relates to a copyright management system that performs.”);
in response to detecting that a copyright-related transfer event for a target work occurs, determining a copyright earning amount generated by the copyright-related transfer event (KIM [page 6, para 1], “The copyright processing unit 231 may perform a payment based on a ratio and an amount based on pre-registered copyright-related information in response to a transaction of a work.”; [page 7, para 5], “Transaction amount information 211d for each copyright item according to an embodiment of the present invention may include a transaction amount for each copyright item that is set when the copyright holder permits the transaction for each item of copyright. At this time, the copyright item may be divided into copyright and copyright. For example, if a copyright holder trades his work (eg, sound recording) only for the broadcasting rights included in the copyright of the work, a copyright of 20,000 won per work is assumed. You can set a price of 2 million won per asset for the transaction. The transaction price may be different according to the copyrighted items traded as described above, and the setting information of the copyright holder may be stored as transaction amount information 211d for each copyright item. The transaction amount information 211d for each copyright item may be used as a reference for calculating a transaction price when a transaction between the copyright holder and the consumer is made later.”, see abstract and [page 6, paragraphs 1, 8 and 9], [page 7, para 5] and [page 9, paragraph 1]);
determining a publisher share amount and a user share amount according to a pre-agreed copyright earning sharing rule and the copyright earning amount (KIM [page 5, para 3], “When the asset providing server 200 confirms the payment (cryptocurrency) transferred from the user device 300, the asset providing server 200 may distribute the proceeds for the asset by a preset ratio to the wallet address of the registered copyright holder. According to this process, the copyright holder may be paid a copyright fee in proportion to the usage history of users using the copyrighted work.”; [page 6, para 1], “In addition, the copyright processing unit 231 may generate and record a result of performing a copyright processing operation related to setting a copyright fee and payment of a royalty fee in a block. As such, the transaction details related to the copyright processing operation recorded in the block may be propagated to multiple nodes of the blockchain network 400.”; [page 7, para 2-3], “Copyright-related information 211 according to an embodiment of the present invention is the rights distribution information 211a for each work, the work usage history information 211b, the second work contract information 211c, copyright value transaction amount information 211d, copyright holder wallet address information 211e and root hash for each work It can be stored including the value 211f. First, the copyright distribution information 211a for each asset may refer to information on copyright royalty distribution for a specific work created by the copyright holder. In this case, the right distribution information 211a for each work may include information on payment of copyright fees such as the name and distribution ratio of at least one copyright holder who is subject to copyright payment…”, see abstract, [page 5, paragraph 3], [page 6, paragraphs 1, 8 and 9] and [page 7, paragraphs 2-3 and 5]);
determining the publisher share amount of virtual resources as a virtual resource increment corresponding to a publishing node and publishing the virtual resource increment corresponding to the publishing node to a blockchain, the publishing node being a service node publishing the target work (Kim [page 5, para 1], “The copyright holder's device 100 may include a work created by the producer in the asset providing server 200 (including a digital ticket such as an image or a sound, and a certificate of authorization such as a viewing ticket allowing the creator to view the created work). Can be sent and registered for sale to an unspecified majority. The asset providing server 200 may register a work provided from the copyright holder device 100 as a sellable and distributable work and generate a block to be traded based on the blockchain. In this case, the information included in the generated block may correspond to an identification value of the asset data, a hash value of the asset data, and a transaction. In the transaction, copyright related information including smart contract related information and information about the copyright holder may be recorded together.”); and

KIM does not specifically disclose, however, Rae discloses:
determining the user share amount of virtual resources as a virtual resource increment corresponding to the target work and publishing the virtual resource increment corresponding to the target work to the blockchain, wherein virtual resources corresponding to the target work are used to distribute copyright earnings to a service node using the target work (Rae [0038], “The ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner.”; [0072], “A play count transaction is entered by a platform that plays back the content and represents that the platform has played or begun playback of the content. A play count transaction includes a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the platform. In some embodiments, a play count transaction can increment or the total transactions can be summed to compare to license terms.”; [0079], “In several embodiments, the public key is also published in the ledger for ease of application for verification. This proof that is established during registering of a work is used to issue licenses or enable platforms. In many embodiments, multiple ledgers may work together to facilitate different aspects of a licensing transaction. For example, in certain embodiments, a ledger entry may reference a cryptocurrency ledger to verify a license was paid for before issuing a new transaction.”, see paragraphs [0038], [0072] and [0079]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM with Rae to include a function to monitor virtual resource usage to enhance user experience, system security and system performance.

Regarding claims 4, 10 and 18: KIM, discloses as shown above.
KIM does not specifically disclose, however, Rae discloses: The method according to claim 1, further comprising:
upon in response to detecting that a target node performs a work use operation on the target work, determining at least a portion of virtual resources corresponding to the target work as a virtual resource increment corresponding to the target node and publishing the virtual resource increment corresponding to the target node to the blockchain (Rae [0072], “A play count transaction is entered by a platform that plays back the content and represents that the platform has played or begun playback of the content. A play count transaction includes a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the platform. In some embodiments, a play count transaction can increment or the total transactions can be summed to compare to license terms. In other embodiments, a first play count transaction includes the total number of allowed playbacks, and subsequent transactions decrement to represent the number of remaining playbacks allowed.”); and
determining the at least a portion of virtual resources as a virtual resource decrement corresponding to the target work and publishing the virtual resource decrement corresponding to the target work to the blockchain (Rae [0073], “A platform activation transaction is entered by a particular platform when it registers to play the content or begins playback of the content for the first time. Platform activation transactions can be used to track the number of individual platforms that have accessed the content and a comparison can be made to a platform count restriction in a license to determine if the number of platforms that have been given access has reached a limit. A platform activation transaction includes a license identifier that identifies the associated license and a platform instance identifier that is unique to that individual platform instance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM with Rae to include a function to monitor virtual resource usage to enhance user experience, system security and system performance.

Regarding claims 5, 11 and 19: KIM, discloses as shown above.
KIM further discloses: The method according to claim 4, wherein before publishing the virtual resource increment corresponding to the target node to the blockchain, the method further comprises: 
determining that the work use operation satisfies a restriction condition pre-specified by a user corresponding to the publishing node (Kim, [page 10, claim 2], “It includes a work registration processing unit for determining whether the same element as the previously registered work for the work requested to be registered, and restricts the registration when it is determined that the same element as the previously registered work exists. Blockchain-based copyright management system, characterized in that.”); (see [page 4, paragraph 3], [page 6, paragraphs 3-5] and [page 8, paragraphs 5-6] and [page 10, claim 2]).

Alternatively, Rae discloses:
determining that the work use operation satisfies a restriction condition pre-specified by a user corresponding to the publishing node (Rae [0036], “The creator of the work can authorize (e.g., by cryptographically linking) specific platforms to a creation by registering it in the blockchain rights ledger. In many more embodiments, the blockchain rights ledger may be utilized to enable a platform to verify and enforce limitations or usage rules imposed on the content by the license such as (but not limited to): limiting the number of playbacks, limiting the transfer of the license, and limiting the length of time allowed for a playback to occur.”; see paragraphs [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM with Rae to include a function to monitor virtual resource usage to enhance user experience, system security and system performance.

Regarding claims 6, 12 and 20: KIM, discloses as shown above.
KIM does not specifically disclose, however, Rae discloses: The method according to claim 4, wherein publishing the virtual resource increment corresponding to the target node to the blockchain specifically comprises: 
publishing the virtual resource increment corresponding to the target node to the blockchain according to a publishing rule pre-specified by a user corresponding to the publishing node (Rae, [0077], “In certain embodiments, the process may be performed by a blockchain management device or other node configured by a ledger creation application. The process 600 may include generating (602) a ledger genesis block file structure in which the rest of the block data will be stored. A genesis block is unique from all other blocks in a block chain as it is the only block to not point to a previous block in the chain. A new creation is incorporated (604) into the genesis block to allow for licensing of that creation. As discussed above, the creation may be represented in digital form, such as a media (e.g., image, video, audio) file(s) and incorporation into the genesis block can include taking a hash of the media file(s). In some embodiments, the genesis block may also include transactions such as licenses and/or platform restrictions. To complete the genesis block, the genesis block is closed (606) just like any other block. This closing can come in the form of a proof of work or proof of stake. A closed block is then distributed (608) to other nodes in the network.”) (see paragraphs [0072]-[0074] and [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KIM with Rae to include a function to monitor virtual resource usage to enhance user experience, system security and system performance.

Claims 2, 3, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BO EON KIM (WO 2019/240406 A1 (PCT/KR2019/006475 FILED ON 30-May-2019), “KIM”) in view of Rae et al. (US 20170116693 A1, “Rae”) further in view of Clifford Akihiko Suzuki (US 20120130850 A1, “Suzuki”).

Regarding claims 2, 8 and 16: KIM, discloses as shown above.
KIM further discloses: The method according to claim 1, wherein the copyright earning sharing rule specifically comprises: 
a publisher share proportion and a user share proportion (see abstract, [page 5, paragraph 3], [page 6, paragraphs 1, 8 and 9] and [page 7, paragraphs 2-3 and 5]);
wherein determining the publisher share amount and the user share amount according to a pre-agreed copyright earning sharing rule and the copyright earning amount specifically comprises:
[determine] publisher share proportion and the user share proportion […] to obtain the publisher share amount and the user share amount (Kim [page 5, paragraph 3], “the copyright holder may be paid a copyright fee in proportion to the usage history of users using the copyrighted work”, see abstract, [page 5, paragraph 3], [page 6, paragraphs 1, 8 and 9] and [page 7, paragraphs 2-3 and 5]).

KIM does not specifically disclose: calculating a publisher share percentage and a user share percentage.
However, Suzuki discloses:
respectively multiplying the publisher share proportion and the [partners] share proportion by the copyright earning amount to obtain the publisher share amount and the user share amount (Suzuki [0017], “Online storefront 110 may provide an interface, for example, via a web browser, that lists products for download. Online storefront 110 may store the files that constitute the products for download. Online storefront 110 may accept payment information, such as a credit card number or bank account number, and may coordinate the receipt of payment from the user. Online storefront 110 may determine a percentage of a payment to provide to the developers 120 of the products in the downloaded package. Online storefront 110 may further determine a percentage or a flat fee to share with partners 130 that have provided a package for download.”; see paragraphs [0017], [0027] and [0032]-[0033] and Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Rae with Suzuki to include a simple function such calculate percentage based on a given data to enhance system accounting.

Regarding claims 3, 9 and 17: KIM, discloses as shown above.
KIM further discloses: The method according to claim 1, wherein the blockchain network further comprises a management node; 
the copyright earning sharing rule further comprises a manager share proportion (Kim [page 3, para 2], “Blockchain, which is designed as a foundation technology for Bitcoin, has been used in more various fields over time. The unique feature of blockchain is the creation of a variety of new services by enabling a direct transaction system with minimal brokerage fees.”);

KIM does not specifically disclose, however, Rae discloses: wherein the method further comprises:
determining the manager share amount of virtual resources as a virtual resource increment corresponding to the management node and publishing the virtual resource increment corresponding to the management node to the blockchain (Rae [0072], “A play count transaction is entered by a platform that plays back the content and represents that the platform has played or begun playback of the content. A play count transaction includes a license identifier (or transaction identifier of the license issuance transaction) of the associated license and an identification of the platform. In some embodiments, a play count transaction can increment or the total transactions can be summed to compare to license terms. In other embodiments, a first play count transaction includes the total number of allowed playbacks, and subsequent transactions decrement to represent the number of remaining playbacks allowed.”, see paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Suzuki with Rae to include a function to monitor virtual resource usage to enhance user experience, system security and system performance.

KIM does not specifically disclose: calculating a manager share percentage.
However, Suzuki discloses:
multiplying the manager share proportion by the copyright earning amount to obtain a manager share amount (Suzuki [0017], “The logic flow 400 may share a first portion of the payment with the online storefront host at block 406. For example, the entity that provides the online storefront 110 may receive a flat fee or a percentage of the package price.”; see paragraphs [0017], [0027] and [0032]-[0033] and Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Rae with Suzuki to include a simple function such calculate percentage based on a given data to enhance system accounting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685